Citation Nr: 1541329	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-50 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection, for accrued benefits purposes, for the Veteran's Alzheimer's type dementia, as caused by service-connected Henoch Schonlein purpura (HSP) with renal dysfunction.


REPRESENTATION

Appellant represented by:	Christopher F. Attig, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, K. W., and S. K.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970. He died in September 2008. The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs. The Board is relating below the long and sometimes overlapping history of multiple claims and proceedings leading to the present appeal.

In a July 2002 decision, the RO denied the Veteran's claims for service connection for Alzheimer's type dementia, tinnitus, HSP, and kidney disability. The RO granted service connection for right ear hearing loss, and assigned a disability rating of 0 percent.

In an August 2004 decision, the Board denied service connection for Alzheimer's type dementia and tinnitus. The Board denied a rating higher than 0 percent for right ear hearing loss. The Board remanded to the RO, for the development of additional evidence, the claims for service connection for HSP and kidney disability.

The Veteran appealed to the United States Court of Appeals for Veteran's Claims (Court) the Board's August 2004 denial of service connection for Alzheimer's type dementia and tinnitus and a higher rating for right ear hearing loss.

In an October 2005 rating decision, the RO granted service connection for HSP with renal dysfunction.

In August 2006, the Court vacated the Board's August 2004 decision denying service connection for Alzheimer's type dementia and tinnitus and a higher rating for right ear hearing loss. The Court remanded those issues to the Board for further proceedings.

In May 2008, the RO denied the Veteran's claim for service connection for supranuclear palsy. The RO denied his claim for a total disability rating based on individual unemployability (TDIU). The RO also denied his claim for special monthly compensation (SMC) based on the need for aid and attendance or on being housebound, and his claim for automotive and adaptive equipment or adaptive equipment only. 

In June 2008, the Veteran submitted a claim for service connection for prostate problems.

In August 2008, the Board remanded to the RO, for the development of additional evidence, the issues of service connection for Alzheimer's type dementia and tinnitus and a higher rating for right ear hearing loss. The action the Board requested included a VA medical opinion. Unfortunately, the Veteran died in September 2008. The appellant submitted claims for dependency and indemnity compensation and for accrued benefits based on benefits that the Veteran had claimed during his lifetime.

In a July 2009 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death. The RO denied the claim for service connection, for accrued benefits purposes, for prostate problems.

In April 2010, the appellant had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the claims file.

In a February 2011 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed that decision to the Court. In April 2012, VA and the appellant filed a Joint Motion for Remand. The Court granted that motion, vacating the February 2011 Board decision and remanding the issue for additional action.

In a July 2013 decision, the Board granted service connection for the cause of the Veteran's death. In the same action, the Board remanded the appellant's claims, for accrued benefits purposes, for service connection for Alzheimer's type dementia, tinnitus, supranuclear palsy, and prostate disability, for a higher rating for hearing loss, for a TDIU, for SMC based on the need for aid and attendance or on being housebound, and for automotive and adaptive equipment or adaptive equipment only.

In a September 2014 decision, the Board granted service connection, for accrued benefits purposes, for the Veteran's Alzheimer's type dementia. The Board granted that benefit based on a finding that his Alzheimer's type dementia was aggravated by his service-connected HSP with renal dysfunction. Also in the September 2014 decision, the Board granted a TDIU and SMC for aid and attendance, both for accrued benefits purposes. The Board denied service connection for tinnitus, supranuclear palsy, and prostate disability, all for accrued benefits purposes. The Board denied a higher rating for right ear hearing loss, and automotive and adaptive equipment or adaptive equipment only, both for accrued benefits purposes.

The appellant appealed part of the Board's September 2014 decision to the Court. In July 2015, VA and the appellant (the parties) filed a Joint Motion for Remand to the Court. In August 2015, the Court granted that motion, vacating part of the September 2014 Board decision and remanding that part for additional action. In the Joint Motion, the parties noted that in the September 2014 decision the Board granted service connection for Alzheimer's type dementia as secondary to and aggravated by service-connected HSP with renal dysfunction, pursuant to 38 C.F.R. § 3.310(b). The parties stated that the Board did not consider service connection for Alzheimer's type dementia as secondary to and caused by service-connected HSP with renal dysfunction, pursuant to 38 C.F.R. § 3.310(a). The parties explained that the part of the Board decision to be vacated and remanded was the Board's declining to award service connection for Alzheimer's type dementia as secondary to and caused by service-connected HSP with renal dysfunction.

In the Joint Motion, the parties stated that the appellant was not appealing to the Court the Board's September 2014 denial of service connection for tinnitus, supranuclear palsy, and prostate disability, and a higher rating for right ear hearing loss. The Joint Motion was silent as to the Board's September 2014 denial of and automotive and adaptive equipment or adaptive equipment only. Those issues therefore are not before the Board. The parties also indicated that the appellant was not appealing to the Court the Board's favorable determinations in September 2014, granting service connection for Alzheimer's type dementia as aggravated by service-connected HSP with renal dysfunction, granting a TDIU, and granting SMC for aid and attendance. Those issues therefore are not before the Board.

Based on the history of the claims, appeals, decisions, and remands, the only issue presently on appeal before the Board is service connection for Alzheimer's type dementia as secondary to and caused by service-connected HSP with renal dysfunction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's HSP with renal dysfunction led to hypertension which hastened the onset of or otherwise led to his Alzheimer's type dementia. 


CONCLUSION OF LAW

The Veteran's Alzheimer's type dementia was proximately due to or the result of his HSP with renal dysfunction. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015). The Board is granting herein the benefit sought on appeal, so it is not necessary to discuss VA's compliance with the duties to notify and assist in substantiating this claim.

The appellant is seeking, for accrued benefits purposes, service connection for the Veteran's Alzheimer's type dementia. She contends that his dementia was secondary to his service-connected HSP with renal dysfunction. More specifically, she contends that his dementia was not only aggravated by, but was caused by, his HSP with renal dysfunction.

Service connection may be established, on a direct basis, for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015). Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During service, the Veteran had medical treatment for infections with high fevers. After service, he had treatment for skin discoloration, rashes, and kidney problems. Beginning in 2000, he sought service connection and VA disability compensation for several disorders, including disorders he characterized as a condition of the brain and an auto immune disease. He was diagnosed with Alzheimer's disease or dementia as early as 2001. Disorders for which VA ultimately established service connection include HSP with renal dysfunction.

The claims file contains records of treatment of the Veteran by private physician B. E. H., M.D., from as early as 1977. In September 2009, Dr. H. wrote that the Veteran had a diagnosis of HSP by 1983. Dr. H. noted that HSP is associated with hemorrhagic areas of the skin, gastrointestinal tract, and kidneys. He stated that HSP may contribute to the early development of Alzheimer's. 

In February 2010, VA physician J. W., M.D., wrote that he was unaware of Alzheimer's disease being related to HSP.

During the April 2010 Board hearing, the appellant reported symptoms of the Veteran's HSP were present from at least as early as 1974. She stated that his kidney disease related to HSP got worse over time, resulting in urinary problems and episodes of back pain. She related that his kidney disease limited the types and doses of medications that physicians could safely prescribe for various disorders. She referred to the statement from Dr. H. She indicated that it had been explained that the HSP and kidney disease could affect the blood vessels in many areas, including the brain. She reported that his Alzheimer's was diagnosed in 2000. S. K., the daughter of the Veteran and the appellant, reported that from as far back as she could remember the Veteran had skin changes from HSP and treatment for kidney problems. K. W., the son of the Veteran and the appellant, stated that there was no history of early onset Alzheimer's in the Veteran's family.

In September 2010, the Board sought a VA medical review of the record and opinions regarding the cause of the Veteran's death. The opinions sought touched on the relationships between the Veteran's disorders, and included a question as to whether his HSP caused constriction of blood flow to his brain that caused his Alzheimer's disease.

VA physician S. W. M., M.D., a specialist in immunology and rheumatology, reviewed the claims file. In October 2010, he provided opinions responding to the Board's questions. Dr. M. noted that small vessel diseases such as HSP sometimes involve the brain. He found that in the Veteran's case the chronology shown by testing, imaging, and laboratory data were more consistent with his dementia having an etiology separate from his HSP. He noted treatment records suggesting that the Veteran's cognitive dysfunction had onset years earlier. He noted documentation that the Veteran's vasculitic disorder was relatively quiescent from 1990 to 1999. He concluded that the Veteran's HSP did not cause or aggravate his Alzheimer's disease.

The appellant submitted a May 2013 statement from private physician, M. P., M.D., M.Sc., F.C.A.P., a pathologist and a specialist in anatomic and clinical medicine, occupational medicine, and forensic toxicology. Dr. P. reported having reviewed the Veteran's claims file. He noted that the Veteran was diagnosed with HSP with renal dysfunction in 1983, with dementia in 2000, and with hypertension by 2000. He stated that treatment records showed that, because of the Veteran's renal insufficiency, physicians reduced doses of medications to treat dementia. He noted that the Veteran's dementia worsened after those doses were reduced. He expressed the opinion that the Veteran's kidney dysfunction caused reduced medication for dementia, which led to more rapid progression of his dementia. He also opined that the Veteran's HSP with kidney dysfunction caused him to have hypertension. He noted that studies showed that hypertension increased the risk for Alzheimer's. 

Dr. P. reviewed and commented on Dr. M.'s 2010 opinion. Dr. P. did not dispute Dr. M.'s finding that the Veteran's HSP was quiescent, but Dr. P. stated that Dr. M. did not discuss the Veteran's worsening renal function and resulting hypertension. Dr. P. expressed the opinion that the Veteran's kidney dysfunction caused hypertension, that his hypertension caused small vessel cerebrovascular disease, and that his cerebrovascular disease caused his dementia.

The 2009 statement by Dr. H. supports a possibility that the Veteran's longstanding HSP and his kidney dysfunction hastened the onset of his dementia. 

Dr. W.'s 2010 expression of unawareness of any connection between Alzheimer's and HSP argues against causal service connection, but his statement on that issue did not include any explanation or details. The focus and predominant content of his statements at that time concerned the cause of the Veteran's death.

Dr. M.'s statement reflected detailed review and included analysis. He thus showed a fairly persuasive basis for his opinion against a connection between the Veteran's HSP and his Alzheimer's.

As Dr. P. noted, however, Dr. M. did not consider (and the Board did not explicitly ask him to consider) the role of the Veteran's kidney dysfunction in the development and course of his dementia. Dr. P. expressed the opinion that the kidney dysfunction affected treatment in a way that aggravated the dementia. He also opined that the kidney dysfunction led to hypertension which led to the dementia.

Considered together, the records and opinions do not provide for certainty as to whether the Veteran's dementia is proximately due to or the result of his HSP with renal dysfunction. The evidence supporting such a connection, however, is equally balanced with the evidence against that connection. Resolving reasonable doubt in favor of the claim, the Board grants service connection of the Veteran's Alzheimer's type dementia as proximately due to or the result of his HSP with renal dysfunction.



ORDER

Service connection, for accrued benefits purposes, for Alzheimer's type dementia, as proximately due to or the result of his HSP with renal dysfunction, is granted.  




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


